Citation Nr: 0945517	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
diagnosed as mild chronic obstructive pulmonary disease 
(COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Cleveland, Ohio.  Jurisdiction of this matter, however, is 
retained by the RO in Montgomery, Alabama.

In November 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to fuel fumes in service.

2.  Mild COPD is related to service.


CONCLUSION OF LAW

Mild COPD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran's 
service treatment records, with exception of his separation 
examination, were unavailable and may have been destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  

The Board recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

In the present case, the Veteran contends that he began 
experiencing shortness of breath and difficulty breathing in 
service after he inhaled fuel.  Specifically, he alleges 
that, when he was stationed in Korea, he was exposed to a 
fuel line leak in his tent, resulting in respiratory 
asphyxiation.  In support of his claim, he submitted 
statements from a fellow serviceman who shared the same tent 
on the night of the fuel leak.  

According to the serviceman's notarized statements, fuel 
leaked out of a nearby drum of gas and ran under the straw of 
the Veteran's sleeping bag, soaking him and his sleeping bag.  
He further reported that, as a result of the fuel exposure, 
the Veteran lost consciousness and had to be carried from the 
tent and brought to the first aid station.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

	In this regard, the Board acknowledges that the Veteran and 
his fellow serviceman are competent to report the fuel line 
leak and his subsequent loss of consciousness because this 
requires only personal knowledge, not medical expertise, as 
it comes to each through their respective senses.  Layno, 6 
Vet. App. at 470.  The Board also finds these statements to 
be credible, as there is internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In light of the heightened duty that exists when service 
records are unavailable, the Board places significant weight 
on these lay statements.  For this reason, the Board finds 
that the Veteran was exposed to fuel fumes during service.  

Further, the Board finds that the competent evidence 
associates the Veteran's current COPD with active service.  
Specifically, in a May 2005 letter, a private physician 
indicated that the gasoline "may have contributed to his 
breathing problems."  

Moreover, in a November 2003 VA examination, which was 
conducted after a review of the entire claims file, the 
examiner provided a diagnosis of mild COPD and specifically 
determined that the disorder was "probably precipitated by 
gasoline fumes."   In concluding that the Veteran's COPD was 
related to service, the examiner noted his history of 
exposure to gasoline fumes in service and the fact that there 
were no clinical findings of cor pulmonale.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and VA opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for a 
respiratory disorder, diagnosed as mild COPD.  Therefore, the 
appeal is granted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a respiratory disorder, diagnosed as 
mild COPD, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


